IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER H. WEST,                  §
                                      §      No. 271, 2016
      Defendant Below,                §
      Appellant,                      §      Court Below: Superior Court
                                      §      of the State of Delaware
      v.                              §
                                      §      Cr. ID No. 1107001026
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: June 16, 2016
                         Decided:   August 31, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                    ORDER

      This 31st day of August 2016, having considered the appellant’s opening

brief, the appellee’s motion to affirm, and the Superior Court record, it appears to

the Court that:

      (1)    The appellant, Christopher H. West, has appealed the summary

dismissal of his third motion for postconviction relief under Superior Court

Criminal Rule 61. The appellee, State of Delaware, has moved to affirm the

Superior Court’s judgment on the ground that it is manifest on the face of the

opening brief that the appeal is without merit. We agree and affirm.

      (2)    West pled guilty in 2012 to Robbery in the First Degree and Robbery

in the Second Degree. As part of the plea agreement, West agreed that he was
eligible to be sentenced as a habitual offender under 11 Del. C. § 4214(a). After

granting the State’s motion to declare West a habitual offender, the Superior Court

sentenced West to twenty-eight years at Level V suspended after twenty five years

for decreasing levels of supervision.           West did not appeal the guilty plea or

sentence.

         (3)    In his first motion for postconviction relief, filed in 2013, West

claimed that his defense counsel was ineffective, his guilty plea was involuntary,

his confession was coerced, and his sentence was illegal. The Superior Court

appointed counsel to represent West in the postconviction proceeding.            After

reviewing the record, West’s Postconviction Counsel moved to withdraw on the

basis that he had found no claims to advocate on West’s behalf. A Superior Court

Commissioner reviewed the matter and issued a report recommending that West’s

postconviction motion should be denied as without merit, and that Postconviction

Counsel should be allowed to withdraw.1 By order dated January 7, 2014, the

Superior Court adopted the report and recommendation, denied the postconviction

motion, and granted Postconviction Counsel’s motion to withdraw. On appeal, this

Court affirmed.2



1
  State v. West, 2013 WL 6606833 (Del. Super. Comm’r Dec. 12, 2013) (Report and
Recommendation).
2
    West v. State, 2014 WL 4264922 (Del. Aug. 28, 2014).
                                               2
         (4)    West filed his second motion for postconviction relief and a separate

“motion for withdrawal of guilty plea” in 2015. In both motions, West again

alleged that his guilty plea was involuntary due to the ineffectiveness of his

defense counsel. By order dated May 21, 2015, the Superior Court denied the

motions as procedurally barred under Rule 61(i).3                West did not appeal the

Superior Court’s order.

         (5)    West filed his third motion for postconviction relief on March 21,

2016. In the motion, as amended on April 7, 2016, West alleged that his guilty

plea was involuntary due to the ineffectiveness of his defense counsel, and that

there was insufficient evidence to support the charge of Robbery in the First

Degree. By order dated May 16, 2016, the Superior Court summarily dismissed

West’s third postconviction motion as procedurally barred under Rule 61(d)(2).

This appeal followed.

         (6)    Having carefully considered the parties’ positions on appeal, the Court

concludes that the Superior Court’s summary dismissal of West’s third motion for

postconviction relief, as amended, should be affirmed. West’s motion was subject

to summary dismissal because it was his third motion for postconviction relief

following his guilty plea in 2012, and West failed to plead with particularity the




3
    State v. West, 2015 WL 3429919 (Del. Super. May 21, 2015).
                                               3
existence of new evidence that created a strong inference of actual innocence or a

new rule of constitutional law that was retroactively applicable.4

          (7)       West has filed three unsuccessful motions for postconviction relief in

the span of three years. West’s first motion was denied as without merit, and on

appeal, this Court affirmed the Superior Court’s judgment.5                 West’s second

postconviction motion was denied as procedurally barred6 and his third motion was

summarily dismissed. In this appeal, the Court has concluded that the Superior

Court’s summary dismissal of West’s third postconviction should be affirmed.

Going forward, the Court will not continue to invest scarce judicial resources to

address procedurally barred claims. West is advised to be mindful of Rule 61(j).7

          NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




4
    Del. Super. Ct. Crim. R. 61(d)(2).
5
    Supra note 2.
6
    Supra note 3.
7
  Del. Super. Ct. R. 61(j) (“If a [postconviction] motion is denied, the state may move for an
order requiring the movant to reimburse the state for costs and expenses paid for the movant
from public funds.”).
                                                4